Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 4, 5, 8, 17 and 21 objected to because of the following informalities:  
Words “parametrised”, “digitised”, “memorised” and “neighbouring” should be spelled correctly.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 3-6 are rejected because of their dependence of a rejected base claim.
Regarding claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 14, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 15-16 are rejected because of their dependence of a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, US PGPUB 2013/0076374 in view of Sheng et al., US PGPUB 2012/0274609 hereinafter referenced as Sheng.

As to claim 1, Huang discloses a method for detecting the presence and/or determining at least one position of at least one object on or near a measurement surface of an electronic device, which comprises an oscillating signal propagation medium and a measurement circuit ([0054] the present invention is used to measure the impedance, and is also applied to measure the coupling capacitance change, the electromagnetic field change and the impedance, which are induced by nearing or touching the charged body sensing electrode 211), 
the method comprising the steps of: providing one or more oscillating signals at one or more input points which are different and spaced from a first part of the propagation medium in a detection area of the measurement surface ([0097] In fifth embodiment of the present invention, we can obtain: by the difference between the voltages of B, F, L, and H, and the other charged body sensing electrodes 211, the charged body 40 on region G can be inferred, and the location of the charged body 40 can be positioned),
receiving one or more oscillating signals having passed through the propagation medium, which defines a transfer function of the oscillating signals, in one or more ([0077] when the component is changed at the output impedance of signal generator 10, the transfer path between the signal generator 10 and the filter 20, and the input impedance of the detector 30, the transfer function will be changed).
Huang does not specifically disclose performing, in the measurement circuit, a measurement of a coupling or an attenuation induced by the presence on one or more oscillating signals passing through the propagation medium of an object placed on or near the measurement surface, so as to determine the position of the object in the detection area of the measurement surface depending on the modification of the transfer function of the medium.
However, in the same endeavor, Sheng discloses performing, in the measurement circuit, a measurement of a coupling or an attenuation induced by the presence on one or more oscillating signals passing through the propagation medium of an object placed on or near the measurement surface, so as to determine the position of the object in the detection area of the measurement surface depending on the modification of the transfer function of the medium ([0017] the received signals are processed by detector 120 to determine whether a disturbance associated with a user input has been detected at a location on a surface of medium 102 associated with the disturbance).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Huang to further include Sheng’s method of determining a touch 

As to claim 7, the combination of Huang and Sheng discloses the method according to claim 1. The combination further disclose an oscillating excitation signal is provided to an input point of the first part of the propagation medium in a detection area of the measurement surface, wherein several output signals are received at different output points spaced from the second part of the propagation medium in a detection area of the measurement surface, and wherein the measurement circuit digitises all the output measurement signals to determine the position of an object on the measurement surface and/or to be transmitted to a learning machine in a learning phase (Huang, [0100] there are many methods can solve the non-linear relationship. For example, a look up table is used for the calibration).

As to claim 8, the combination of Huang and Sheng discloses the method according to claim 1. The combination further disclose the electronic device comprises as propagation medium, an array of capacitive sensor electrodes, which comprises several electrodes disposed close to one another in matrix form, a major part of the capacitive electrodes being floating electrodes, that is to say without being connected by conductive tracks to the measurement circuit or to the neighbouring electrodes, while some electrodes at the periphery are connected by conductive tracks to the measurement circuit, wherein at least two oscillating signals at the input are each provided to a respective input electrode at the periphery of the first part of the array (Huang, the linear error of the outer region of the charged body sensing electrode matrix 501 is decreased with when the ratio between the areas of each charged body sensing electrode 212 corresponding to each charged body sensing electrode 211 is shrunk, Thus, the border area of the display 209 can be reduced and the linearity error of the outer region of the charged body sensing electrode matrix 501 can also be decreased).

As to claim 9, the combination of Huang and Sheng discloses the method according to claim 8. The combination further disclose a first analogue wideband oscillating signal is provided to a first input electrode and wherein a second analogue orthogonal oscillating signal is provided to a second electrode remote from the first electrode on the first part of the propagation medium (Huang, [0081] the microprocessor 208 is electrically connected with the signal generator 10 and a monitor 209, in which the signal generator 10 includes an analog-to-digital converter).

As to claim 10, the combination of Huang and Sheng discloses the method according to claim 9. The combination further disclose a projection is made on the (Huang, when the transfer function 220 of the filter 20 is the reciprocal of the quadratic polynomial, the transfer function 220 of the filter 20 as shown in FIG. 3. In addition, when the transfer function 220 of the filter 20 is a quadratic function, the transfer function 220 of the filter 20 as shown in FIG. 4).

Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Huang.

As to claim 17, Sheng does not specifically disclose the electronic device according to claim 11, wherein the propagation medium is an array of capacitive sensor electrodes, which comprises several electrodes disposed close to one another in matrix form, a major part of the capacitive electrodes being floating electrodes, that is to say without being connected by conductive tracks to the measurement circuit or to the neighbouring electrodes, while some electrodes at the periphery are connected by 
However, in the same endeavor, Huang discloses the propagation medium is an array of capacitive sensor electrodes, which comprises several electrodes disposed close to one another in matrix form, a major part of the capacitive electrodes being floating electrodes, that is to say without being connected by conductive tracks to the measurement circuit or to the neighbouring electrodes, while some electrodes at the periphery are connected by conductive tracks to the measurement circuit, wherein two input electrodes at the periphery of the first part of the array of electrodes are each adapted to receive respectively one of two oscillating signals, the two input electrodes being spaced from each other, and wherein an output electrode at the periphery of the second part of the array of electrodes is adapted to receive an output measurement signal, the input electrodes and the output electrode being disposed to cover an entire detection area of the measurement surface to determine the position of an object on the measurement surface (Huang, [0090] the linear error of the outer region of the charged body sensing electrode matrix 501 is decreased with when the ratio between the areas of each charged body sensing electrode 212 corresponding to each charged body sensing electrode 211 is shrunk, thus, the border area of the display 209 can be reduced and the linearity error of the outer region of the charged body sensing electrode matrix 501 can also be decreased).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Sheng to further include Huang’s electrodes configuration in order to improve signal quality with intention of activating desired function accurately

As to claim 18, the combination of Sheng and Huang discloses the electronic device according to claim 17. The combination further discloses the array of electrodes consists of electrodes having a comb-shaped structure to partially interlock with each neighboring electrode, wherein each electrode comprises an X-shaped base, and teeth extending from the X-shaped base and dimensioned to form four small squares from each branch of the base, and wherein the four small squares of teeth with the base form each square shaped electrode allowing the teeth of each small square per electrode to interlock with the teeth of another small square of a neighboring electrode (Huang, the configuration of the sensing electrodes 211 not limited as shown in fig. 20 but the plurality of charged body sensing electrode 211 is formed by arranging a plurality of charged body sensing electrode 211 with different sizes or different shapes).

As to claim 19, the combination of Sheng and Huang discloses the electronic device according to claim 17. The combination further discloses the array of electrodes (Huang, fig. 20).

As to claim 20, the combination of Sheng and Huang discloses the electronic device according to claim 17. The combination further discloses the array of electrodes consists of a set of electrodes which are of hexagonal shape and distributed as a honeycomb with a reduced space between each electrode (Huang, the configuration of the sensing electrodes 211 not limited as shown in fig. 20 but the plurality of charged body sensing electrode 211 is formed by arranging a plurality of charged body sensing electrode 211 with different sizes or different shapes).

As to claim 21, the combination of Sheng and Huang discloses the electronic device according to claim 17. The combination further discloses the array of electrodes is arranged to receive a first excitation signal by a first electrode and a second orthogonal signal by a second electrode spaced from the first electrode, and to provide a measurement output signal to an output electrode based on the variation of the oscillating signals depending on an object placed on the measurement surface, wherein a measurement and excitation device of the measurement circuit comprises an analogue-to-digital converter for converting the output signal into a digital signal, wherein the measurement circuit comprises a complex projection operator, which receives a digital signal from a unit of the excitation signal prototype of the first excitation signal into a digital signal to make a projection of the output signal converted into a digital signal, wherein the measurement and excitation device comprises a phase (Huang, [0078] The detector 30 detects the output signal 102 of the filter 20. The transfer function 220 can be introduced by the output signal 220. The detector 30 can be a voltage analog-to-digital converter, a current analog-to-digital converter, a rectifier, a voltmeter, or a peak detector).

As to claim 22, the combination of Sheng and Huang discloses the electronic device according to claim 21. The combination further discloses the accumulator is connected to a logic control unit, which may comprise a generator of signals in the digital domain to control the unit of the excitation signal prototype of the first excitation signal into a digital signal and a unit of the excitation signal prototype of the second excitation signal into a digital signal orthogonal to the first signal, wherein the output of the unit of the excitation signal prototype of the first excitation signal is converted in a first digital-to-analogue converter to provide a first oscillating excitation signal to the electrode array, and wherein the output of the unit of the excitation signal prototype of the second excitation signal is converted in a second digital-to-analogue converter to provide a second oscillating signal orthogonal to the electrode array (Huang, [0021] According to above object, the present invention provides a charged body sensing system. The system includes a signal generator, which generates at least an excitation signal, a filter, which is coupled to the signal generator. The filter receives the excitation signal from the signal generator. The filter further includes at least a resonant circuit, which includes at least one charged body sensing unit).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheng.

As to claim 11, Sheng discloses an electronic device for implementing the method for detecting the presence and/or determining at least one position of at least one object on or near a measurement surface of the electronic device ([0017] the received signals are processed by detector 120 to determine whether a disturbance associated with a user input has been detected at a location on a surface of medium 102 associated with the disturbance), 
the device comprising a measurement circuit connected to the oscillating signal propagation medium (wherein detector 120 determines and sends a signal to be propagated by transmitters 104, 106, 108, and 110. Detector 120 also receives the signal detected by sensors 112, 114, 116, and 118).

As to claim 12, Sheng discloses the electronic device according to claim 11. Sheng further discloses the oscillating signals can be electrical    signals or    optical signals    or ultrasonic signals or electromagnetic signals (Sheng, [0016] Examples of transmitters 104, 106, 108, and 110 include piezoelectric transducers, electromagnetic transducer, transmitters, sensors and/or any other transmitters and transducers capable of propagating a signal through medium 102).

As to claim 13, Sheng discloses the electronic device according to claim 11. Sheng further discloses the oscillating signals can be signals created by mixing ultrasonic pressure waves and local electrical or optical features (Sheng, the SAW technology sends ultrasonic waves in a guided pattern using reflectors on the touch screen to detect a touch).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
7/3/2021